IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                     Docket No. 45121

STATE OF IDAHO,                               )   2018 Unpublished Opinion No. 314S
                                              )
       Plaintiff-Respondent,                  )   Filed: January 18, 2018
                                              )
v.                                            )   Karel A. Lehrman, Clerk
                                              )
VICTORIANO AVILA SERNA,                       )   SUBSTITUTE OPINION
                                              )   THE COURT’S PRIOR OPINION
       Defendant-Appellant.                   )   DATED JANUARY 8, 2018, IS
                                              )   HEREBY WITHDRAWN
                                              )
                                              )   THIS IS AN UNPUBLISHED
                                              )   OPINION AND SHALL NOT
                                              )   BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of four years, for felony driving under the influence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Victoriano Avila Serna pled guilty to felony driving under the influence. I.C. §§ 18-
8004(1)(a) and 18-8005(6). In exchange for his guilty plea, additional charges were dismissed.
The district court sentenced Serna to a unified term of ten years, with a minimum period of



                                              1
confinement of four years. Serna filed an I.C.R. 35 motion, which the district court denied.
Serna appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Serna’s judgment of conviction and sentence are affirmed.




                                                   2